 
EXHIBIT 10.17
 
STATE OF GEORGIA
 
COUNTY OF GWINNETT
 
EXECUTIVE BENEFIT SUBSTITUTION AGREEMENT
 
This agreement is entered into as of the 27th day of April, 2001, by and between
Scientific-Atlanta, Inc. (the “Company”) and James F. McDonald (the
“Participant”).
 
WITNESSETH:
 
WHEREAS, Participant is employed in an executive position with the Company; and
 
WHEREAS, the Board of Directors of the Company has adopted that certain
Scientific-Atlanta Supplemental Executive Retirement Plan (the “SERP”) pursuant
to an amended and restated plan document dated June 14, 2000; and
 
WHEREAS, the Participant and the Company have determined and hereby acknowledge
that as of December 31, 2000, Participant had accrued under the SERP the right
to receive a retirement benefit payable according to various options set forth
in the SERP including, without limitation, a single lump sum payment in the
amount of Six Million and no/100 Dollars ($6,000,000.00) (the “Accrued SERP
Benefit”); and
 
WHEREAS, the Participant and the Company desire for the Company to provide
certain assistance to The McDonald Family Insurance Trust under agreement dated
April 20, 2001 (the “Owner”) in purchasing certain life insurance policies
insuring the lives of Participant and his spouse, in substitution for
Participant’s Accrued SERP Benefit; and
 
WHEREAS, the Company and the Owner have entered into that certain “Split Dollar
Agreement” of even date herewith for the purchase of certain life insurance
policies identified therein (the “Policies”).
 
NOW, THEREFORE, in consideration of the premises, the promises herein contained,
and other good and valuable consideration, the receipt, sufficiency and adequacy
of which are hereby acknowledged, the parties hereto, intending to be legally
bound, agree as follows:
 
1.    The Company shall remit the scheduled premiums on the Policies as set
forth in the Split Dollar Agreement. Upon the payment by the Company of each
life insurance premium pursuant to the Split Dollar Agreement, Participant will
be deemed to have



--------------------------------------------------------------------------------

waived and released a portion of the Accrued SERP Benefit, and the Accrued SERP
Benefit shall be reduced by an amount equal to
 
•
 
the total premiums paid by the Company, plus

 
•
 
interest on all premiums paid at the rate of five percent (5.00%) per annum,
compounded annually from the date of the premium payment, less

 
•
 
the cash surrender value of the Policies on the date of such premium payment,
less

 
•
 
the aggregate amount of SERP reductions pursuant to this agreement prior to the
date of such premium payment.

 
2.    In the event that the Split Dollar Agreement is terminated prior to the
earlier of (a) the payment of the last scheduled premium under the Split Dollar
Agreement or (b) Participant’s retirement (as defined in the SERP), the
Participant will be deemed to have waived and released a portion of the Accrued
SERP Benefit, determined as follows:
 
•
 
the total premiums paid by the Company, plus

 
•
 
interest on all premiums paid at the rate of five percent (5.00%) per annum,
compounded annually from the date of the premium payment, less

 
•
 
the cash actually received by the Company as a result of the termination of the
Split Dollar Agreement, less

 
•
 
the aggregate amount of SERP reductions pursuant to this agreement prior to the
date of such termination.

 
Thereafter, neither party to this agreement shall have any further obligation
hereunder.
 
3.    If the Split Dollar Agreement is not terminated as set forth above, then
Participant will be deemed to have waived and released the entirety of the
Accrued SERP Benefit, and the Accrued SERP Benefit shall be reduced to zero,
upon the earliest to occur of: (a) an agreement between the Company and the
Owner to change the premium payment schedule under the Split Dollar Agreement in
any way that results in the last scheduled premium being paid earlier than as
currently set forth in the Split Dollar Agreement; (b) the payment of the last
scheduled premium under the Split Dollar Agreement or (c) Participant’s
retirement (as defined in the SERP).
 
4.    Participant reserves his rights to, and this agreement shall neither
reduce nor otherwise have any effect upon, any benefits accrued or accruing to
the benefit of Participant under the SERP other than the Accrued SERP Benefit
including, without limitation, any benefit accruing on or after January 1, 2001.
 
5.    This agreement may not be amended, altered or modified, except by a
written instrument signed by the parties hereto, or their respective successors
or assigns, and may not otherwise be terminated except as provided herein.
 
6.    This agreement shall be binding upon and inure to the benefit of the
Company, its successors and assigns, and to Participant, his heirs, successors
and assigns.



--------------------------------------------------------------------------------

 
7.    Any notice, consent, or demand required or permitted to be given under the
provisions of this agreement must be in writing, and must be signed by the party
giving or making the same. if such notice, consent or demand is mailed to a
party hereto, it shall be sent by united states certified mail, postage prepaid,
addressed to such party’s last known address. the date of such mailing shall be
deemed the date of notice, consent, or demand.
 
8.    This agreement, and the rights of the parties hereunder, shall be governed
by and construed in accordance with the laws of the state of Georgia.
 
IN WITNESS WHEREOF, the parties hereto have executed this agreement, in
duplicate, as of the day and year first above written.
 
Company:
 
SCIENTIFIC-ATLANTA, INC.
By:
 
/S/    BRIAN C. KOENIG        

--------------------------------------------------------------------------------

   
Brian C. Koenig
Senior Vice President
Human Resources
 
Participant:
   
/S/    JAMES F. MCDONALD        

--------------------------------------------------------------------------------

   
James F. McDonald